DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. In reference to applicant’s argument with respect to the control unit 16 of Chien et al de-actuates the motor based on a parameter detected by the acoustic sensor, functional tip 116 is part of the drive system of surgical tool 12 and generates distinct acoustic/vibration signals (parameter) based on the type of tissue it comes in contact with. The sound/vibration information generated by the functional tip 116 is detected by an acoustic sensor 26 which sends the detected signals to control unit 16. Control unit 16 filters, modifies, and analyzes the received sound signals. Chien et al clearly teaches in paragraph 0114 that the control unit 16 may cease rotation of the power tool or functional tip based on information detected by acoustic sensor 26. In paragraph 0116, Chien et al further describes how the control unit 16 ceases rotation of the surgical tool which is by deactivating a motor or a device that causes the tool to move. The second portion of paragraph 0116 describes that a surgeon can alternatively provide a voice command to the control unit 16 to initiate functionality. 
The transitional term “comprising” is inclusive and open-ended and does not exclude additional, un-recited elements or method steps. Based on the limitations of claims 1, the recited drive system has to include at least a motor (which is the language used in the rejection), but can also include other elements. Applicant has argued that 
The examiner’s position provided above applies to the rest of the pending claims. Applicant has not provided additional arguments with respect to the rejection of claims 2-23.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al (US Publication 20160089154).
Claim 1, Chien et al teaches a surgical instrument comprising: A drive system comprising a motor (as described in paragraph 0116); and a control circuit including a control unit 16 and an acoustic sensor 26 (as described in paragraph 0038), wherein the control circuit is configured to receive a parameter (sound/vibration signal) of the drive system measured by acoustic sensor 26 to control the speed of the motor (paragraph 0116 describes ceasing rotation of the surgical tool by de-activating the motor or device that causes the tool to move).
Claims 3 and 10, Chien et al describes for example in paragraph 0059 that a fast Fourier transform algorithm can be used.
 Claim 8, Chien et al teaches a surgical tool comprising: A drive system comprising a motor (as described in paragraph 0116); and a control circuit including a control unit 16 and an acoustic sensor 26 (as described in paragraph 0038), wherein the control circuit is configured to receive acoustic information from sensor 26 found in housing 40b and control the torque applied to the motor (as described in figure 9 and corresponding description).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 9, 15-17, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US Publication 20160089154) and Conlon et al (US Publication 20150182250).
Claim 2, the difference between the teachings of Chien et al and the limitations of claim 2 is that Chien et al does not disclose the drive system also comprising a gearbox and a drivetrain. However, Conlon et al describes a surgical tool comprising a motor 350 which is operable to rotate a drive gear 314 and a drivetrain (as described in paragraph 0138) connected to transducer assembly 12 which transmits ultrasonic vibrations through waveguide 102 to blade 100; and a generator 16 which includes a power supply and a control module for controlling operation of the transducer assembly 12. Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was made to have the gear system described in Conlon et al in the medical tool taught by Chien et al, since gear systems allow a mechanism to control the speed by controlling the gear ratios.
Claim 9, as described above in the rejection of claim 2, Conlon et al describes the use of a drivetrain and gear system.
Claim 15, although Chien et al describes in paragraph 0051 that a series of systems or elements can be in communication with the surgical tool, they do not specifically describe a surgical hub system in communication with the surgical tool. However, Conlon et al teaches in paragraph 0176 that surgical tools are commonly used in systems such as the DAVINCI System, which is a medical system that includes a surgical hub. The surgical hub generates power that can be used by the surgical tools.
Claim 16, Chien et al describes the use of an acoustic sensor.

Claims 21-23, as described above in the rejection of claim 15, the surgical tool is in communication with a surgical hub (DAVINCI System). The hub is capable of alerting the user of possible issues with any components of the surgical system. Furthermore, the DAVINCI system (described by Conlon et al) includes an image and information processing system that includes a display that alerts the user of any issues in the system or procedure being performed.
7.	Claims 4-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US Publication 20160089154) and Fitzsimmons et al (US Publication 20150305729).
Claims 4 and 11, the difference between the teachings of Chien et al and the limitation of claim 4 is that Chien et al does not specifically describe a way to determine a degradation in the system. However, Fitzsimmons et al teaches a surgical device 12; a sensor array 32 which include acoustic sensor 34, vibration sensor 38, voltage sensor 38, current sensor 40, temperature sensor 36; and controller 18 for controlling operation of the surgical device 12 based on the feedback information from the sensor array, wherein the sensor array 32 monitors a series of components in order to determine a performance degradation of said components (as described in paragraph 0040).  Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was made to use the sensor array taught by Fitzsimmons et al in the system of Chien et a, since said sensor array allows the system controller to determine 
Claims 5 and 12, Fitzsimmons et al describes controlling operation of motor 28 by controller 18 based on the information received by the sensor array 32.
Claims 6 and 13, Chien et al describes adjusting the speed of the motor as described above in the rejection of claim 1.
Claims 7 and 14, Fitzsimmons et al describes for example in paragraph 0040 that controller 18 provides an indication of a bad performance (failure) from one of the system components and initiates a service call for the detected problem.

8.	Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al (US Publication 20160089154)
 Although, Chien et al describes in paragraph 0058 control unit 16 modifying the operation of the surgical tool 12 based on the type of tissue contacted by the tool, they do not specified that the surgical system can detect the presence of a stapling line in the tissue, or a gastric band in the tissue, or the presence of scarred tissue. The type of tissue that a system can detect is considered a design choice and it is not given any patentable weight.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached at (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RINA I DUDA/Primary Examiner, Art Unit 2846